Title: To George Washington from Edward Burn & Sons, 26 June 1765
From: Edward Burn & Sons
To: Washington, George

 

Sir
Lisbon [Portugal] 26 June 1765

We had the pleasure to write you the 7th Ulto advising the state of our market relative to Corn, since which being without any of your favors will occasion brevity.
We have had some refreshing showers lately, which has been of great Service to the young Crop, but all accounts agree that the harvest will not be so abundant, but that supplys will ⟨be⟩ wanted towards Winter, therefore if you are inclined to speculate therein we think a Cargo of good sound dry Wheat, free from dust or Seed, will turn to good account about 8ber or later Flour is selling at 2400 ⟨rs⟩ ⅌ Quint[al], on account some parcells lately arrived, but we dare say will support; herewith a price Current for your perusall and not having to Enlarge We Remain with Sincere Regard Sir your most hum. Serts

Edward Burn & Sons

